Citation Nr: 0900343	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right hand numbness, claimed as secondary to 
service-connected residuals of a right shoulder injury  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to March 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September 2004 
and July 2005 rating decisions of Veterans Affairs (VA) 
Regional Offices (ROs). 

Regarding the claim of service connection for a disability 
manifested by right hand numbness, the Board notes that in 
correspondence dated April 7, 2005 the veteran stated, " I 
would like to open a new claim to acquire service connection 
for the numbness in my right hand secondary to my right 
shoulder injury."  The July 2005 rating decision denied such 
claim.  In correspondence dated August 23, 2005 the veteran 
stated he disagreed with the decision, explaining "I never 
claimed right hand numbness."  This statement would have 
been interpreted as a withdrawal of the claim, but for the 
fact that on the same date the veteran's representative filed 
a formal notice of disagreement with the denial of service 
connection for right hand numbness.  The RO issued a 
statement of the case (SOC) in the matter in October 2005.  
In his substantive appeal dated in November 2005, the veteran 
indicated he would be submitting supporting evidence in the 
near future.  No such evidence has been received.  

The issue of entitlement to a rating in excess of 30 percent 
for residuals of a right shoulder injury is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran has had a disability manifested by right hand 
numbness.  



CONCLUSION OF LAW

Service connection for disability manifested by right hand 
numbness, including as secondary to service-connected 
residuals of a right shoulder injury, is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim in July 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2005 letter 
explained the evidence necessary to substantiate his claim 
(including evidence that he has the claimed disability), the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
veteran was also informed of disability rating and effective 
date criteria in a March 2006 letter.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) and available postservice treatment 
records are associated with his claims file.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  The veteran has requested a VA examination, and 
the Board has considered whether such is necessary.  Notably, 
the veteran was advised that to substantiate his claim he 
needed to submit evidence that he has the claimed disability.  
His claim was denied by the RO on the basis that a disability 
manifested by right hand numbness was not shown, and the 
October 2005 SOC again advised him that that was the basis 
for the denial.  In his November 2005 Substantive Appeal, the 
veteran stated that he would provide supporting medical 
evidence that he has right hand numbness secondary to his 
service connected right shoulder disability; he has not done 
so.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion 
is necessary if the evidence of record is not sufficient 
evidence to decide the issue but: (A) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  Here, there is no evidence that 
the veteran has, or has ever had, a disability manifested by 
right hand numbness secondary to his right shoulder 
disability.  No treatment record shows such diagnosis, and 
the veteran has not identified any provider whose records 
might show that he has such disability.  Notably, he did not 
report such disability when he was examined for right 
shoulder disability by VA.  Absent any competent evidence 
suggesting that the veteran has a disability manifested by 
right hand numbness related to his service or to his service 
connected right shoulder disability, even the "low 
threshold" standard as to when a VA examination is necessary 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006) is not met.  VA's duty to assist is met as to this 
matter.  Accordingly, the Board will address the merits of 
this claim.  


B.	Factual Background

The veteran's service treatment records (STRs) are silent for 
complaints or findings of right hand numbness.  They show 
that in March 1979, he was seen for a hairline fracture of 
the right distal radius (residuals of which are service 
connected), but there is no mention of right hand numbness.  
His March 1980 report of service separation examination is 
silent for any findings or complaints of right hand numbness.  

On VA medical examination in September 2003 to evaluate the 
veteran's service right shoulder disability, the examiner 
noted weakness in right hand grip; there were no findings or 
complaints of right hand numbness.  A March 2004 VA 
outpatient treatment record notes the veteran complained of 
fourth and fifth finger numbness.  The examiner noted that 
this was radicular pain; no underlying pathology was noted.  
In May 2005, the veteran was again examined for his service-
connected right shoulder; again there were no findings or 
complaints of right hand numbness.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A disability manifested by right hand numbness was not shown 
in service, and the veteran does not allege otherwise.  His 
claim for service connection for this disability is premised 
on a secondary service connection theory of entitlement, 
i.e., that he has the claimed disability due to his service 
connected right shoulder disability.  

The threshold matter that must be addressed here (as with any 
claim seeking service connection, whether direct or 
secondary) is whether the veteran actually has the disability 
for which service connection is sought.  The record is devoid 
of any competent evidence indicating or suggesting that the 
veteran has or has had a disability manifested by right hand 
numbness.  The treatment and examination records associated 
with the claims file do not note such disability.  The 
veteran has not submitted (as he indicated he would) any 
competent evidence supporting that he has a disability 
manifested by right hand numbness, nor has he identified any 
provider whose records might show such disability.  His own 
lay assertions that he has such disability are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

With no competent evidence that the veteran has a disability 
manifested by right hand numbness, the threshold legal 
requirement for establishing service connection for such 
disability is not met.  In the absence of proof of a present 
disability, there is no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
(stating a veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability).  Accordingly, the 
claim must be denied.  


ORDER

Service connection for a disability manifested by right hand 
numbness, claimed as secondary to a service-connected right 
shoulder disability, is denied.  


REMAND

Regarding the claim for an increased rating for his service 
connected right shoulder disability, residuals of a right 
acromioclavicular separation, the Board notes that the 
veteran was last examined by VA in May 2005.  In 
correspondence received in December 2008, the veteran 
indicated that he has seen a private physician for his right 
shoulder, and argued, in essence, that the disability is more 
disabling than found on VA examination (or reflected by the 
current rating).  Accordingly a contemporaneous VA 
examination to assess the current severity of the disability 
is necessary. 

The veteran is advised that the law provides that when a 
claimant fails (without good cause) to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), outlining the VCAA-mandated  notice 
that is necessary in a claim for an increased rating.  The 
veteran has not received Vazquez-complaint notice.  The RO 
will have the opportunity to provide such notice on remand.  

Finally, it is noteworthy that the Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), including that to 
substantiate such claim, he must provide 
(or ask the Secretary to obtain): (1) 
Evidence of a worsening of the condition 
and its impact on employment and daily 
life; (2) how disability ratings are 
assigned; (3) general notice of the 
possible criteria that could be applied 
for a higher rating for right shoulder 
disability under 38 C.F.R. § 4.71a, Codes 
5200-5203; and (4) examples of the types 
of medical and lay evidence the veteran 
may submit to support the increased rating 
claim.  The veteran must be afforded 
opportunity to respond.  

2.  The RO should ask the veteran to 
identify all providers of treatment of 
evaluation he has received for his right 
shoulder disability since May 2005 (and 
releases for records of any private 
treatment or evaluation).  The RO should 
secure complete copies of all records of 
such treatment/evaluation from all sources 
identified.  

3.  The RO should then arrange for the 
veteran to be scheduled for an examination 
by an orthopedist to ascertain the current 
severity of his service-connected right 
shoulder disability.  In conjunction with 
the scheduling of the examination he 
should be advised of the provisions of 
38 C.F.R. § 3.655.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should ascertain ranges of 
shoulder motion, with consideration of the 
impact of any complaints of pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
shoulder; if there is such impact, the 
examiner should indicate the degree to 
which such factors further limit 
functioning.  The examiner should also 
comment on the degree to which the 
shoulder disability/associated functional 
limitations would impact on the veteran's 
employment.  The examiner should explain 
the rationale for any opinions given.  

4.  The RO should then re-adjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the RO should issue 
an appropriate supplemental SOC and afford 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


